DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable memory..." is broad enough to encompass both transitory and non-transitory medias.
Allowable Subject Matter
Claims 1-16 appear to comprise allowable subject matter of “wherein a scaling component that modifies a plurality of parameters associated with the qubit control channel via a scaling factor based on the canary parameter”.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
      Related Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim et al. (US 20210406757 A1) teaches trapped ion quantum information processing (QIP) system comprises ion traps having first and second qubit ions, coils, and a stabilizer for stabilizing phase damping in qubits. The stabilizer is provided to measure magnetic field fluctuations using the second ion, and generate magnetic fields based on the measured field fluctuations. The magnetic fields are applied near the first qubit ion to cancel the field fluctuations to stabilize the phase damper of the first ion.
Galenson et al. (US 20180060568 A1) teaches enhance protections against stack buffer overflow attacks in a computing device by dynamically updating stack canaries. Canary values on the stack of a child process may be replaced with new canary values in response to determining that a condition for generating new canary values is satisfied. Canary values on the stack of a child process may be replaced with new canary values when a child process is forked following a crash of a previous child process of the parent process. Canary values on the stack of a child process may be replaced with new canary values in response to expiration of a canary timeout time. The locations of the canaries to replace may be determined by walking the stack to locate entries in each stack frame that match a previous value of the canary or by walking the stack according to a predefined stack frame format.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844